Citation Nr: 1032214	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  02-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for residuals of a neck 
injury. 

3.  Entitlement to service connection for residuals of a head 
injury.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 July 1959.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  In April 2003, 
the Veteran was afforded a videoconference hearing pursuant to 
the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this 
hearing, the undersigned Veterans Law Judge was located in 
Washington, D.C., and the Veteran was located at the RO. 
 
The Veteran's claims were denied by an October 2006 Board 
decision, and the Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter Court).  
In an Order dated in August 2008, the Court, in effect, vacated 
the October 2006 Board decision, and remanded the case to the 
Board for readjudication pursuant to a Joint Motion for Remand 
(hereinafter Joint Motion).  The Board remanded the case for 
development directed by the Joint Motion in February 2010, and 
the case is now ready for appellate review.  


FINDINGS OF FACT

1.  Arthritis of the back or neck is not shown to a compensable 
degree within one year of separation from service. 

2.  The weight of the competent evidence is against a conclusion 
that the Veteran has a current back, neck, or head disability as 
a result of service.   


CONCLUSIONS OF LAW

1.  A back injury was not incurred in or aggravated by service 
and arthritis of the back may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  A neck injury was not incurred in or aggravated by service 
and arthritis of the cervical spine may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

3.  A head disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in March 2002 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained.  The Veteran was 
also afforded a VA examination to determine whether he has a 
back, neck, or head disability as a result of service in March 
2010 as requested in the February 2010 Board remand, and the 
Social Security Administration (SSA) records requested by this 
remand have been obtained.  Finally, the Veteran's attorney 
herself indicated in a July 2010 that the Veteran believed his 
case had been "stated completely," and that he wished for an 
expedited decision of his claims by the Board.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including arthritis, for which service connection 
may be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Back 

Service treatment records show that the Veteran was seen on 
August 8, 1958 with complaints of abdominal and back pain when 
marching.  The treatment note says that the Veteran gave a 
history of being in an accident in 1956 in which part of a house 
caved in and he was hospitalized for four to five days for x-rays 
and observation.  He had no surgery.  The Veteran also said that 
then and now he has pain on flexion of trunk.  Examination 
revealed paravertebral muscle spasm of the lumbosacral area.  The 
assessment was lumbosacral strain.  The Veteran was referred to 
physical therapy where he was seen from August 8th to August 20th 
for treatment for tightness in the right lumbar paravertebral 
muscles with hot packs and massage.  There are no additional 
records of treatment for any low back condition while in service, 
and the reports from the June 1959 separation examination do not 
reflect a back disability.  

The Veteran contends that he has a current low back disability as 
a result of an  injury he received in 1958 while stationed at the 
Sheppard Air Force Base in Texas. He has said that shortly before 
he received the treatment for his back in August 1958, he was 
painting his squadron commander's office when he fell off a 
ladder and landed with his head and neck on a desk and with his 
back over a chair.  He said that he did not seek immediate 
treatment but later began having pains and went to the base 
hospital for treatment (which he asserts is the August 1958 
treatment shown in his service medical records).  He has said 
that he has had pain in his back ever since then and has seen 
multiple doctors since leaving the service for back pain.

The Veteran's statements, however, are not corroborated by the 
evidence.  Instead, the service treatment reports show that the 
Veteran reported a 1956 (pre-service) injury when a house 
collapsed on him as the start of his back pain.  The Veteran made 
no mention in 1958 of a fall from a ladder being the cause of his 
back pain; as such, his 1958 statements as to the cause of his 
back pain are more probative than his current statements as they 
were made contemporaneous with seeking medical treatment for his 
back pain and his current statements seem to have been made at 
the time that he began seeking benefits from VA.  This is further 
supported by the medical treatment records, which do not show any 
report of a fall from a ladder and injury to his back therefrom 
until many years after service.  In fact, as late as 1990, the 
Veteran had reported the 1956 injury as the cause of his neck and 
back problems.

As for continuing treatment since service, the Veteran testified 
that he had seen multiple doctors since service, including one 
shortly after service.  A letter from that doctor dated in 
September 1960 shows that the Veteran was seen in October 1959 
mainly for complaints of epigastric pain and indigestion.  The 
Veteran, however, also complained of back discomfort, but the 
doctor stated that examination of his back was essentially 
negative.  The next record of treatment for back pain is not 
until October 1990 when the Veteran was seen for a work-related 
lumbosacral strain.  There is a July 1994 letter from a private 
physician that states the Veteran was being treated for, among 
other things, degenerative joint disease and osteoarthritis, but 
this physician failed to identify the joints that were affected.

In support of his claim, the Veteran submitted a statement from a 
private physician dated in April 2003.  This physician stated 
that he reviewed the Veteran's medical history and found that the 
Veteran has suffered severe back and neck pain due to the result 
of an accident he sustained while in the Armed Forces, i.e. that 
the Veteran was painting his commander's office and fell from a 
ladder and he sought medical attention the same month for back 
pain.  This physician stated that he felt that the Veteran's 
injuries were directly related to the above-mentioned accident.  
He completed another statement in July 2004 reporting that the 
Veteran would "never recover from this injury that he sustained 
to his back and neck." 

The Veteran underwent a VA examination in June 2005, at which 
time the Veteran reported to the examiner the history of falling 
from a ladder in 1958 while painting his commander's office.  He 
reported injuring his head, neck and lower back and being treated 
at the base hospital with pain medication and hot massages.  He 
stated that his back has hurt ever since 1958 and he has constant 
pain that is very severe (a 9 on a scale of 1 to 10), that he 
cannot sleep at night, and that he cannot walk well or sit too 
long.  He denied any history of post-service injury.  The 
examiner reviewed past x-rays as well as those done for the 
examination, and following the examination, the diagnosis was 
degenerative joint disease of the lumbosacral spine with mild 
functional loss due to pain.

In his report following the June 2005 VA examination, the 
examiner provided the requested opinion as to whether it is at 
least as likely as not the Veteran's current back disorder is 
related to the lumbosacral strain treated in service.  After 
reviewing the entire claims file, including the service medical 
records, the examiner opined that the Veteran's current lower 
back condition is not likely related to his military service 
because there was no notation that he was injured in service.  
Noted by the examiner was that the Veteran only had one episode 
of lower back pain in service, at which time he gave a history of 
pre-service injury in an accident in 1956.  Thus, it was the 
examiner's opinion that the Veteran's current lower back 
condition was not incurred while he was in the service nor was it 
aggravated in service.

Another VA opinion, preceded by a review of the claims file and 
examination of the Veteran, was completed by a VA physician in 
connection with the March 2010 VA examination requested in the 
February 2010 Board remand.  The diagnosis with respect to the 
back was degenerative joint and disc disease and retrolisthesis, 
and it was the examiner's opinion that the Veteran's low back 
disability was less likely as not the result of service and 
instead was at least as likely as not related to the normal 
process of aging and/or post service activities.  As support for 
this determination, the examiner noted the normal service 
separation examination and reference to a normal examination of 
the back in the private physician's September 1960 letter 
discussing the Veteran's back complaints.  This examiner 
completed an addendum in May 21010 indicating that she again 
"extensively reviewed" the claims files, to include the 
pertinent service treatment reports and the private medical 
opinions of April 2003 and July 2004 previously referenced.  She 
stated that she "respectfully disagree[s]" with the private 
examiner's opinions of April 2003 and July 2004 and that her 
opinion and rationale rendered in March 2010 had not changed.  

Applying the pertinent legal criteria to the facts as set forth 
above, the Board notes initially that the adjudication by the 
Board includes the responsibility of determining the weight to be 
given to the evidence of record, and this responsibility includes 
the authority to favor one medical opinion over another.  See 
Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Court has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based upon 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the claimant's history, 
and the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion based 
on an inaccurate history provided by the Veteran is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).

After weighing the opposing medical opinions, the Board finds the 
VA examiners' opinions of June 2005, March 2010 and May 2010 to 
be more probative than the private physician's opinion.  In 
contrast to the private opinion, the VA examiners'  opinions are 
clearly based upon a review of the record, including the service 
treatment reports.  The VA examiners simply did not find support 
for the Veteran's  reported history of an injury from a fall from 
a ladder in 1958 in light of his contemporaneous account 
reporting that his back problems were initiated by the pre-
service 1956 accident when a house collapsed on him.  As such, 
the private physician's opinion is based solely on the Veteran's 
self-reported history of the 1958 accident and resulting injury, 
which is unsupported by any evidence, and the Board is not bound 
to accept an opinion based on a history provided by the appellant 
and on unsupported clinical evidence.  See Black, supra.  
Furthermore, the private physician fails to acknowledge the 1956 
accident that the Veteran clearly reported in service multiple 
times.  Thus, it would appear that this physician did not have 
the Veteran's complete medical history or the service medical 
records at the time that he rendered his opinion, unlike the VA 
examiners.  As such, the VA examiners' opinions are of greater 
probative value than the private physician's opinions because 
they are based upon the complete history as shown in the claims 
file.  See Grover, Prejean, supra. 

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for his current low back disorder. As such, the 
doctrine of reasonable doubt is not for application, and the 
claim for service connection for a back injury must therefor be 
denied.  Gilbert, supra.  

Neck

The service treatment reports are silent for any complaints of or 
treatment for any neck pain or disorder, and the Veteran's 
separation examination in June 1959 failed to find any defects of 
the cervical spine.

As with his back disorder, the Veteran contends that his current 
neck disorder is related to an injury he sustained in 1958 when 
he fell off a ladder while painting his commander's office.  As 
previously discussed however, there is no evidence corroborating 
this assertion.  Furthermore, there are no post-service medical 
records for treatment of any neck disorder until 1985, more than 
25 years after service.  The treatment records also show the 
Veteran reporting as late as 1990 that his neck problems started 
in 1956 when he was injured by a house that collapsed on him.  An 
August 1990 VA clinical report noted that an electromyogram was 
suggestive of  cervical radiculopathy, with a history of 
arthritis of the neck for approximately 6 years reported at that 
time.  Reference was also made on this report to a neck and head 
injury 32 years previously when part of a building fell on the 
Veteran.   

In support of his claim, the Veteran submitted the private 
physician's letter dated in April 2003 as previously referenced 
in discussing his claim for service connection for his back 
disorder.  This letter provides an opinion that the Veteran's 
current neck condition, as well as his back condition, is the 
result of the 1958 accident when, the Veteran reports, he fell 
off a ladder while painting his commander's office.

The Veteran's neck disorder was also evaluated at the June 2005 
VA examination. X-rays revealed severe degenerative spondylitic 
changes at the C6-7 level.  The diagnosis was mild degenerative 
joint disease of the cervical spine with zero to mild functional 
loss due to pain.  As with the Veteran's back disorder, the 
examiner opined that the Veteran's current neck condition is not 
likely related to his military service because there was no 
notation that he was injured in service, and no  indication that 
the Veteran was treated for neck pain or any neck problem while 
he was in service.  

The opinion with regard to the neck after the March 2010 VA 
examination, documented to have been preceded by a review of the 
claims file, was that the neck disability shown at that time 
(cervical joint arthrosis and disc disease) was less likely as 
not a result of service and at least as likely as not related to 
the normal aging process and/or post service activity.  As 
support for the conclusion, the examiner noted that there was no 
documentation of neck pain or a neck injury in the service 
treatment reports.  

As previously discussed, the Board finds that the VA examiners' 
opinions are more probative than the private physician's opinion 
because there were based upon a review of the entire record.  
Furthermore, the private physician's opinion is based upon the 
Veteran's uncorroborated history of the injury received in 1958 
from a fall from a ladder, and the Veteran reported as late as 
1990 that his neck was injured in the 1956 accident when a house 
collapsed on him, but he failed to report an injury from falling 
off a ladder until many years later.  Thus, the Veteran's history 
is not reliable, and the private physician's opinion based 
thereon is insufficient to establish a medical nexus.  For the 
foregoing reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a neck injury.  As such, the doctrine of reasonable doubt is 
not for application, and the claim for service connection for a 
neck injury must therefor be denied.  Gilbert, supra.  

Head 

The service treatment reports are silent for any complaints of or 
treatment for a head disorder.  In April 2003, the Veteran 
testified that it was found he has something enlarged in certain 
parts of his brain.  The medical evidence in the claims file 
includes a magnetic resonance imaging (MRI) study conducted in 
October 1999 of the Veteran's brain which showed mild 
periventricular white matter disease and "prominent lateral 
ventricles consistent with communicating hydrocephalus of which 
normal pressure hydrocephalus would be most likely."  

At the June 2005 VA examination, the Veteran was examined for 
residuals of head trauma.  The Veteran reported lightheadedness 
and headaches.  His central nervous system was intact.  Head and 
face examination was normal without deformity.  Eye examination 
showed his pupils were equal, round and reactive to light and 
accommodation.  Extraocular movements were intact.  CT scan of 
the head was negative.  The examiner's impression was history of 
head injury with normal examination.  

The opinion following a March 2010 VA examination, preceded by a 
review of the claims file, was that the Veteran's alleged 
dizziness was less likely as not a result of service and was at 
least as likely as not related to post service activities.  As 
support for this determination, the examiner noted that the 
Veteran did not have complaints of dizziness for twenty years 
after service, the lack of documentation in the service treatment 
records of a head injury, and the June 2005 negative CT scan.  
The examiner also noted that dizziness was a non specific and 
vague complaint that could be attributed to multiple causes.  

In order for service connection to be granted, there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  In this case, there does not appear to 
be a current head disability for which service connection may be 
granted.  Nonetheless, to the extent that an identifiable current 
disability involving the head may be demonstrated, the Veteran's 
assertions that he has such disability as a result of service 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology of 
disorders and disabilities.  Espiritu; cf. Jandreau.  In 
addition, it does not appear that the private examiner's opinion 
of April 2003 addressed the etiology of a head injury; however, 
the probative value of any such opinion is outweighed by the 
negative VA opinions for the reasons previously stated.  For the 
foregoing reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a head injury.  As such, the doctrine of reasonable doubt is 
not for application, and the claim for service connection for a 
head injury must therefore be denied.  Gilbert, supra.  
ORDER

Entitlement to service connection for residuals of a back injury 
is denied. 

Entitlement to service connection for residuals of a neck injury 
is denied.

Entitlement to service connection for residuals of a head injury 
is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


